DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “aligning component” recited in Claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-23, 26-28, 40, and 46-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 21 recites “an aligning component” which is not found in the specification and not referenced in the drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 30, 32, 33, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 recites “an anchor” in the 5th section of the claim, and then recites “an anchor” in the 7th section of the claim. It is unclear if the applicant intends to recite two separate anchors or if the repetition of this feature is accidental. For the purposes of examination, the claim will be treated as reciting a single anchor with the features recited in the 7th section.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 22, 27, 41-44, 47, and 48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein in US Patent 5080123.
Regarding Claim 21, Stein teaches a system for providing shade onto a surface, the system comprising: a frame (50/52/53) being directly engageable 
Regarding Claim 22, Stein teaches at least one fastener (74’) engaged with, or coupled to, one or both of the canopy and the frame.
Regarding Claim 27, Stein teaches that the suspension end of the canopy comprises at least one loop (30) extending thereabout, the loop being arranged to receive the portion of the frame. 
Regarding Claim 47, Stein teaches that one or both of the first section and the second section, and the first and second sections and the intermediation section of the plurality of sections are coupled so as to define an angle (such as at 51’). 
Regarding Claim 48, Stein teaches that when the frame is directly engaged with the surface, the frame has a design (a rectangle) or pattern created by angles defined by the plurality of sections that are coupled. 
Regarding Claim 41, Stein teaches a system for providing shade onto a surface, the system comprising: a frame comprising a plurality of sections (50/52/53) including a first section (52), a second section (53), and at least one adjacent section (50) arranged between the first section and the second section such that the first and second section are engaged or coupled into an alignment to configure the frame in a supporting configuration with a left end (the bottom of 52) that is engageable with the surface and a right end (the bottom of 53) that is engageable with the surface; a canopy (14) extending between a suspension end (at 50) and an opposing trailing end (at 43), the suspension end of the canopy 
Regarding Claim 42, Stein teaches a system for providing shade onto a surface, the system comprising: a frame comprising a plurality of sections (50/53/52) that are maneuverable between a compactly configured transport configuration (when the frame members are “broken down”) and a supporting configuration (Fig. 1) where the plurality of sections are engaged or coupled in an alignment where a left end (the bottom of 52) of the frame is directly engageable with the surface and a right end (the bottom of 53) of the frame is directly engageable with the surface; a canopy (14) extending between a suspension end (at 50) and an opposing trailing end (at 43), the suspension end of the canopy being coupleable with the frame about a portion of the frame, such that when the left end of the frame and the right end of the frame are secured to the surface, the canopy is at least partially supportable by wind (“to in effect act like a sail”) to provide shade to the surface; an anchor (82); and a cord (64) selectively engaged or coupled to the anchor and selectively engageable or coupled to one or both of the frame and the canopy so that the frame remains in the supporting configuration. 
Regarding Claim 43, Stein teaches that two or more adjacent sections of the plurality of sections are engaged or coupled so as to define an angle (as at 51’). 
Regarding Claim 44, Stein teaches that the frame in the supporting configuration has a design or pattern (a rectangle) created by angles defined by the two or more adjacent sections that are engaged or coupled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stein as applied to Claim 21 above in view of Cook in US Publication 2013/0074894. Stein is silent on the use of a container. Cook teaches a container (40) arranged to receive a frame, canopy and cord of a system (see Paragraph 0027). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stein by adding a container as taught by Cook in order to conveniently carry the device when not in use. Such as device, as modified, is inherently capable of being used such that a remaining portion (a separable portion of the frame, such as 51’) of the frame is housed separately from the canopy, the portion .
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Stein as applied to Claim 21 above in view of Leung et al. in US Patent 8899251. Stein is silent on the use of a strap to couple the canopy to the frame. Leung teaches a system including a canopy (205) with a strap (220) at it suspension end to couple the canopy to a portion of the frame (605). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stein by adding a strap as taught by Leung in order to more securely attach the canopy to the frame.
Claims 40 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Stein as applied to Claim 21 above in view of Seo in US Publication 2003/0089390. Stein is silent on the use of a cable extending through the sections of the frame. Seo teaches a frame with sections (1A, 1B) and an aligning component which comprises a cable (a “string” – see paragraph 0034) extending through at least one of the plurality of sections of the frame so that when the first end of the first section and the first end of the second section are directly engaged with a surface, the cable is configured to lie within the plane substantially perpendicular to the surface, the cable providing supporting tension to the frame. Seo further teaches that at least one of the plurality of sections comprises a female end (1b) for accepting a male end (1a) of an adjacent one of the plurality of sections It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Stein by .
Claims 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in US Patent 5080123 in view of Seo in US Publication 2003/0089390.
Regarding Claim 30, Stein teaches a system for providing shade onto a surface, comprising: a frame (50/52/53) being directly engageable with the surface such that when the frame is directly engaged with the surface, the frame is configured to lie within a plane substantially perpendicular to the surface, wherein the frame comprises: a plurality of sections (50/52/53) arrangeable so that a first section (52) and a second section (53) are each directly engaged with the surface at first ends thereof and are coupleable to one another about opposing, second ends or are each respectively coupleable to first and second ends of at least one intermediate section (50) arranged therebetween, a canopy (14) extending between a suspension end (at 50) and an opposing trailing end (at 43), the suspension end of the canopy being coupleable with the frame about a portion of the frame defined between the first ends of the first and second sections, wherein the trailing end of the canopy is spaced apart from the portion of the frame such that when a wind force is applied to the canopy, the canopy extends at an angle relative to the plane (“to in effect act like a sail”), the angle being non-coplanar with the plane and varying with the wind force, an anchor (82), a cord (64) having a first end and a second end, the first end or the second end of the cord being coupleable to one or both of the frame and the canopy; and the anchor coupleable to the other of the second end or the first end of the cord 
Regarding Claim 32, Stein, as modified, teaches that the canopy includes at least one loop (30) on a suspension end, the loop configured for accepting the portion of the frame therethrough. 	

Allowable Subject Matter
Claims 33 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 46 and 49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636